Citation Nr: 0422895	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran had active duty from August 1980 to April 1981.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 United States Court of Appeals 
for Veterans Claims (Court) Order granting a joint motion to 
vacate an April 2003 Board decision and remand the case for 
compliance with statutory law.  This appeal originated from a 
January 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In May 1981, the veteran submitted an original claim for 
entitlement to service connection for a mental illness.  This 
claim was denied by a February 1982 rating decision.  The 
claim was subsequently characterized as a psychiatric 
disorder and denied in an April 1983 Board decision.  The 
veteran filed a claim to reopen his claim for "mental 
problems" in August 1986, which was denied for want of new 
and material evidence, in administrative letters dated in 
October 1986, November 1986, November 1989, March 1991, and 
April 1991.  In May 2001, the veteran submitted a claim for 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  The RO notified the veteran in a letter 
dated in May 2001 what evidence was necessary to constitute 
new and material evidence sufficient to reopen a claim for a 
"nervous condition."

However, the claim for entitlement to service connection for 
PTSD is considered a new claim because in order to grant the 
claim, there must be a finding verifying the existence of a 
stressor linked to a current diagnosis of PTSD.  This is a 
finding that is not required when the issue is simply 
entitlement to service connection for a psychiatric disorder 
.  It is sufficient in the latter case that a psychiatric 
disorder be incurred coincident with service, not that it be 
caused by a psychic trauma sustained in service.  See 38 
C.F.R. § 3.303(a) (2003).  The fact that claims for PTSD are 
addressed in a separate regulation-38 C.F.R. § 3.304(f)-
suggests their uniqueness.  See Routen v. Brown, 142 F.3d 
1434, 1441- 42 (Fed. Cir.), cert. denied, 525 U.S. 962 (1998) 
(suggesting that where the old law requires proof of one set 
of facts and the new law proof of a materially different set 
of facts, a new claim is presented).  See also Ephraim v. 
Brown, 82 F.3d 399, 401- 02 (Fed. Cir. 1996) (newly diagnosed 
disorder, even if medically related to previously diagnosed 
disorder, is not same claim for jurisdictional purposes when 
it has not been previously considered); Samuels v. West, 11 
Vet. App. 433, 436 (1998) (newly diagnosed posttraumatic 
stress disorder, whether or not related to a previously 
diagnosed mental disorder, cannot be the same claim, citing 
Ephraim).  But see Ashford v. Brown, 10 Vet. App. 120, 123 
(1997) (claim for service connection for residuals of 
asbestos exposure is not a new claim where service connection 
for a lung disorder had been previously and finally denied; 
different etiology underlying a claimed lung disorder does 
not constitute a new claim).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's claim for entitlement to service connection was 
filed in May 2001.  Because of the change in the law brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  According to the February 2004 
Court Order, the April 2003 Board decision is vacated and 
remanded pursuant to 38 U.S.C. § 7252(a) for readjudication 
consistent with the joint motion.

Therefore, this case is remanded for the following:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

	2.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claim on appeal should be reviewed.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


